 



Exhibit 10.07
2008 INVESTMENT ELECTION FORM
VALERO ENERGY CORPORATION
DEFERRED COMPENSATION PLAN
Direction of Investments
The undersigned Participant hereby directs that the measurement of the
Participant’s account be determined as if it were invested in the fund options
as indicated below.
DEFERRALS OF SALARY AND/OR BONUSES BEGINNING 1/1/2008
WILL BE TREATED AS IF INVESTED AS INDICATED BELOW.
Enter your investment elections: 5% minimum/increments of 5%.
The total of the percentages must equal 100%.
You may invest in any one or more (including all) of the fund options.
___% Dreyfus Appreciation (DGAGX)
___% Fidelity Intermediate Gov’t (FSTGX)
___% Janus Worldwide (JAWWX)
___% Oakmark (OAKMX)
___% T. Rowe Price Mid-Cap Growth (RPMGX)
___% Columbia Income Z (SRINX)
___% Vanguard Asset Allocation (VAAPX)
___% Vanguard Index Extended Market (VEXMX)
___% Vanguard Index 500 (VFINX)
___% Vanguard Growth and Income (VQNPX)
___%American Beacon Money Market Select Fund (ASRXX)
I understand that the elections I have chosen on this form shall remain in
effect until I make a directive to change.

     
 
   
 
Participant’s Signature
 
 
Date
 
   
«First_Name» «Last_Name»

 
Participant’s Name
  «Emplid»

 
Participant’s Employee ID Number

 